Citation Nr: 0714031	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected hearing loss in the left ear.  

2.  Entitlement to service connection for a claimed hearing 
loss in the right ear.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision, 
which granted service connection and assignment an initial 
noncompensable evaluation for a hearing loss of the left ear 
and denied service connection for hearing loss of the right 
ear, and a February 2005 RO rating decision that denied 
service connection for tinnitus.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The issues of an initial higher rating for the service-
connected hearing disability and service connection for 
tinnitus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the AMC in Washington, 
DC.  VA will advise the veteran when further action on his 
part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The currently demonstrated right ear conductive hearing 
loss is shown as likely as not to be due to a middle ear 
disease process that had its clinical onset during the 
veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right ear conductive hearing disability is due disease or 
injury that was incurred in service.  38 U.S.C.A. 
§§ 1110,1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2004, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support his claim.  The veteran had an opportunity to respond 
prior to the issuance of the October 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the July 2004, an October 2004, and 
a March 2005 letter together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2004, October 2004, and March 2005 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers.  

A March 2006 letter specifically advised the veteran, "If 
you have any information or evidence that you have previously 
not told us about or given to us, and information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the March 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in June 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board finds in this regard that the veteran's complete 
service medical records have not been associated with the 
claims file.  This case involves a rebuilt claims folder, and 
it also appears that records for the period immediately after 
service have misplaced.  This apparently includes documents 
referable to a VA examination in July 1972 showing a 
bilateral conductive hearing loss and a private medical 
report showing a right ear hearing loss based on testing in 
March 1978.  

The veteran more recently had VA audiological examinations in 
September 2004, February 2005 and January 2006.  The veteran 
had a hearing before the undersigned Veteran's Law Judge in 
September 2006.  

To the extent that the action taken hereinbelow is fully 
favorable to  the veteran, the Board finds that the veteran 
is not prejudiced by the Board proceeding.  


II. Analysis

At his recent hearing in September 2006, the veteran reported 
that he had been exposed to loud noise in the form of weapons 
fire while serving in the Republic of Vietnam.  He testified 
that he sustained perforations of both eardrums in one 
incident service.  

As noted, it appears to the Board, on careful review of the 
record, that important records dealing with his period of 
service and treatment received immediately thereafter are 
missing.  

Significantly, this medical evidence would tend to confirm 
the veteran's current assertions of having had eardrum 
perforations in service and then experiencing recurring ear 
and hearing problems since shortly after service.  

The recent VA audiologic examination opinions do not give a 
clear etiology of the veteran's right ear hearing loss.  The 
VA examiners in this regard have stated that the hearing 
problems could be related to his history of middle ear 
pathology.  

The VA hearing testing in 2006 showed a mild to moderate 
right ear conductive hearing loss, and the examiner noted 
that the veteran had a history of middle ear pathology.  
Earlier examinations reported his having a mixed right ear 
hearing loss.  

Given the veteran's credible hearing testimony of ongoing ear 
problems that can be attributed to the identified history of 
middle ear disease, the Board finds that the current right 
ear conductive hearing loss is due an infectious process that 
as likely as not had its beginning during service.  By 
extending the benefit of the doubt to the veteran, service 
connection for a right ear hearing loss disability is 
granted.  

In this case, as the evidence is found to be in relative 
equipoise, and the benefit-of-the-doubt doctrine is 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service-connected for a right ear conductive hearing loss is 
granted.  



REMAND

The VA audiologic examination opinions do not give a clear 
etiology of the claimed tinnitus.  The VA examiners also 
stated that the hearing problems could be related to his 
history of middle ear pathology.  

The veteran had a VA audiologic examination in February 2005 
and the examiner opined that the veteran's tinnitus 
reportedly occurred 2-3 times per year, which was not 
considered significant for VA rating purposes.  

The VA audiological examination in January 2006 stated that 
the veteran did have tinnitus that was recurrent but not 
persistent.  The VA examiner then opined that the veteran's 
tinnitus would not be due to acoustic trauma but could be 
related to middle ear pathology.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination in order to obtain definitive medical opinion 
as to whether the claimed tinnitus is due an event or 
incident of the veteran's service or otherwise was caused or 
aggravated by his service-connected hearing disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.    

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Finally, given the favorable decision reached hereinabove, 
the veteran also should be afforded another VA examination to 
evaluate the current severity of the now service-connected 
bilateral hearing disability.  

Accordingly, these remaining  matters are hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
tinnitus and the current extent of the 
service-connected bilateral hearing 
disability.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran has current a disability 
manifested by tinnitus due to an event or 
incident of service, including noise 
exposure or middle ear pathology, or 
caused or aggravated by the service-
connected bilateral hearing disability.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached. 

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues of service connection for tinnitus 
and an increase rating for the service-
connected bilateral hearing disability 
should be reviewed in light of all the 
evidence of record.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


